DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/02/2021 has been entered.
 
Response to Amendment
	Applicant’s amendments and remarks filed 12/02/2021 are acknowledged and have been carefully considered. 
	  
Status of Claims
	Claims 1-3, 5-13, and 15-19 were previously pending in the application. 
	As of the amendments filed 12/02/2021, claims 1, 6, and 11 are amended; claim 10 is canceled; and no claims are newly added. 
	Accordingly, claims 1-3, 5-9, 11-13, and 15-19 are under examination. 

Claim Objections
Claim 6 is objected to because of the following informalities: 
Claim 6 recites “wherein the flexible circuit includes…” 
However, a “flexible circuit” was not introduced in any previous claims. For this reason, Examiner is assuming that “the flexible circuit” as recited in claim 6 was intended to instead recite “the flex circuit…” to maintain consistency with the independent claim. Appropriate correction is required. 

Claim Interpretation
	Amended independent claims 1 and 11, as well as dependent claims 8-9 and 17-19, reference a lumen of the support member. As indicated in the previous Office Action, there are two different reference characters being used to designate the lumen of the support member. The two reference characters are “236” and “412.” In the Remarks filed 06/30/2021, Applicant confirmed that the use of two different reference characters to designate the lumen of the support member is intentional (“support member 400 is a separate component from support member 230, and different reference numerals for the two support members and their respective lumens 412 and 236 are therefore appropriate” Page 8). However, Applicant is silent regarding which of the two separate support members is being referenced in the claim. For this reason, Examiner respectfully submits that the following interpretation is being used: 
	Regarding the prior art rejections of claims 1, 8-9, 11, and 17-19, the lumen of the support member is being interpreted to be lumen 412, as shown in Figs. 4-5. This means that lumen is being interpreted to be the volume of space contained within outer surface 410 of support member 400. All further references of the term ‘lumen’ will be viewed under this interpretation. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 18 and 19 are also rejected under 35 U.S.C. 112(b) due to their dependency on claim 17. 
Claim 17 recites the limitation "a lumen" in line.  There is insufficient antecedent basis for this limitation in the claim. Claim 11, which claim 17 depends from, recites “a support member defining a lumen…” and claim 17 recites “a lumen of the support member.” As currently claimed and disclosed, it is not clear whether “a lumen of the support member” as recited in claim 17 refers to a lumen as previously introduced in claim 11, or if it refers to a separate lumen. Examiner is assuming that it is intended to be referring to the same lumen as previously introduced in the independent claim; however, appropriate correction is nonetheless required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-7, 11-13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Proudian et al. (US 4917097 A, hereinafter "Proudian") in view of Stigall et al. (US 2015/0305710 A1, hereinafter “Stigall”), further in view of Baker et al. (US 5876344 A, published 03/02/1999, hereinafter “Baker”). 

Regarding claim 1, Proudian discloses an “in vivo imaging device … for producing real-time images of small, moving or stationary cavities and surrounding tissue structure” (Abstract), and further discloses: 
An intraluminal imaging device ("in vivo imaging device for producing realtime images of small, moving or stationary cavities" Proudian: Col. 3, lines 44-46), comprising:
a flexible elongate member ("inserting ... into the artery via a catheter assembly 20" Proudian: Col. 6, lines 29-30) configured for positioning within a vessel of a patient ("As illustrated in FIG. 1, the catheter assembly 20 is a three-part assembly, having a guide wire 19, a guide catheter 20a for threading through the large arteries such as the aorta 22 and a smaller diameter catheter 20b that fits inside the guide catheter" Proudian: Col. 6, lines 31-35; [The catheter assembly 20, including guide catheter 20a, small diameter catheter 20b, and guide wire 19, as well as the mating guide wire lumen 38, when combined represent the flexible elongate member.]);
a support member coupled to the flexible elongate member ("body 42 of the probe assembly 24 has box-shaped and cylindrically-shaped sections 42a, 42b" Proudian: Col. 8, lines 18-20; [Proudian's body 42 represents the support member. Fig. 6 depicts mating guide wire 38, which is a part of the flexible elongate member, coupled to section 42a, which is a section of the support member.]) and defining a lumen ("a mating guide wire lumen 38 forming the central bore 40 in the probe assembly as best seen in FIG. 5" Proudian: Col. 8, lines 48-50; [The central bore 40, and the guide wire lumen 38 that forms the central bore, represent the lumen; Fig. 5 shows the central bore 40 extending through the body 42 (which represents the support member).]); 
an imaging assembly ("Because of the small size of the probe assembly 24, it will also be appreciated that a continuous ring 44 of material is much more preferable" Proudian: Col. 7, lines 66-68) coupled to the support member ("piezoelectric polymer material comprising ring 44 must be supported, and the body 42 serves the purpose" Proudian: Col. 8, lines 9-11; [The probe assembly 24 (and the continuous ring 44 of piezoelectric material) represent the imaging assembly, and the body 42 represents the support member.]), 
wherein the imaging assembly ("glue holds the inner surface of the ring of material to the surface of the probe body 24. The ring 44 may be formed of the piezoelectric material as a cylinder or it may be a flat sheet that is rolled and joined at a seam" Proudian: Col. 9, lines 27-30) comprises [a structure resembling] a flex circuit ("cylindrical shape of the ring 44, however, the piezoelectric material must also be capable of being formed into a suitable shape of very small diameter (e.g., a cylinder of about 1.5mm. diameter). For example, the material may start as a flexible sheet" Proudian: Col. 7, lines 44-48; [Based on description of Proudian’s ‘ring 44’ throughout the disclosure, one of ordinary skill in the art would recognize that the continuous ring 44 of piezoelectric material, which may start as a flexible sheet and be rolled into a cylinder, can be used to represent the claimed flex circuit.]), wherein the flex circuit comprises a plurality of ultrasound transducers (“transducer elements XD1-XD64”), a plurality of integrated circuits (“integrated circuit chips 54”), and a plurality of conductive traces (“conductive traces 46”) establishing communication between the plurality of ultrasound transducer elements and the plurality of integrated circuits ("traces 46 defining the transducer elements and connections for the onboard integrated circuit chips 54" Proudian: Col. 9, lines 39-41; "Each chip 54 as illustrated in FIG. 11 has 16 channels 60 associated with 16 of the 64 transducer elements XD1 -XD64 defined by the ring 44 of piezoelectric material and the conductive traces 46" Proudian: Col. 11, lines 42-45); and
a communication cable coupled to the imaging assembly ("transmission cable connecting the integrated circuitry to the processing and imaging unit" Proudian: Col. 3, lines 63-65), wherein the communication cable is different than the plurality of conductive traces ([As shown in Fig. 6, the cable 28 is different than the plurality of traces 46.]),
wherein the support member (“body 42” Proudian: Fig. 6) includes 
a proximal section ("box-shaped section 42a" Proudian: Col. 8, Fig. 6) with a first cross-sectional profile configured to interface with a distal portion of the flexible elongate member ("catheter is telescopically fitted over a mating guide wire lumen 38" Proudian: Col. 8, lines 47-49; [Proudian's Fig. 6 depicts mating guide wire 38, which is a distal portion of the flexible elongate member, interfacing with section 42a, which is the proximal section of the support member.])
and a distal section ("cylindrically-shaped section 42b" Proudian: Col. 8, Fig. 6) with a second cross-sectional profile configured to interface with a proximal portion of the imaging assembly ("piezoelectric polymer material comprising ring 44 must be supported, and the body 42 serves the purpose" Proudian: Col. 8, lines 9-11; [Proudian's Fig. 6 depicts piezoelectric material ring 44, which is the proximal portion of the imaging assembly, interfacing with section 42b, which is the distal section of the support member.]),
wherein the first cross-sectional profile is different than the second cross- sectional profile ("Diameter of cylindrical section 42b--1.5 millimeters; width of one side of box-shaped section 42a--3/4 millimeter" Proudian: Col. 8, lines 26-28; [The fact that the two sections, 42a and 42b, have distinctly different cross-sectional profile shapes, as shown in Fig. 6, means that the two cross-sectional profiles are different. In addition to the shapes, Proudian discloses that the sizes are also different.]). 


    PNG
    media_image1.png
    266
    468
    media_image1.png
    Greyscale

Proudian is not being relied on for teaching: 
[the explicit teaching of the term] a flex circuit; 
wherein the support member further includes an opening extending through a wall of the support member such that the opening is in communication with the lumen, wherein the opening is disposed between a proximal end and a distal end of the support member, and wherein the opening configured to receive the communication cable.

However, in a similar invention in the same field of endeavor, Stigall teaches an intravascular ultrasound (IVUS) imaging system that includes an array of ultrasound transducers (Abstract) connected to a flex circuit and mounted on a structural uni-body made of a polymeric substance (Stigall: [0002]), and further teaches: 
wherein the imaging assembly ("ultrasound scanner assembly 110" Stigall: [0025]) comprises a flex circuit ("flex circuit 206" Stigall: [0030], Fig. 2; "IVUS imaging system may include an array of ultrasound transducers that are connected to a flex circuit" Stigall: [0002]), wherein the flex circuit comprises a plurality of ultrasound transducers ("scanner assembly 110 may include a transducer array 202 and transducer control circuits 204 (including controllers 204 a and 204 b) attached to a flex circuit 206. The transducer array 202 may include any number and type of ultrasound echo transducers 210" Stigall: [0026], Fig. 2), a plurality of integrated circuits ("scanner assembly 110 may include a transducer array 202 and transducer control circuits 204 (including controllers 204 a and 204 b) attached to a flex circuit 206" Stigall: [0026], Fig. 2), and a plurality of conductive traces ("flex circuit 206 may further include conductive electrical traces" Stigall: [0030], Fig. 2) establishing communication between the plurality of ultrasound transducer elements and the plurality of integrated circuits ("conductive traces may carry signals between the transducer control circuits 204 and the transducers 210" Stigall: [0030]); and 
a communication cable coupled to the imaging assembly ("IVUS device 102 may include the ultrasound scanner assembly 110 at a distal end of the device 102 and a cable 112 extending along the longitudinal body of the device 102. The cable 112 may terminate in a connector 114 at a proximal end of the device 102" Stigall: [0025], Fig. 1), wherein the communication cable is different than the plurality of conductive traces ([As shown in Fig. 2, the cable 112 is a different structure than the plurality of conductive traces 210.]). 

    PNG
    media_image2.png
    518
    417
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus for imaging small cavities disclosed by Proudian, by including the intravascular ultrasound imaging system as taught by Stigall. One of ordinary skill in the art would have been motivated to make this modification because "there remains a need to improve and optimize the acoustic performance of solid-state IVUS imaging systems while managing the time and cost associated with manufacturing the same" (Stigall: [0006]). With specific regard to the flex circuit that is taught by Stigall, one of ordinary skill in the art would be motivated to make this modification of including a flex circuit because the "flex circuit 206 may provide structural support and may physically and electrically connect the transducer control circuits 204 to the respective transducers 210" (Stigall: [0029]) and "the flex circuit 206 may further include conductive electrical traces formed on the film layer. These conductive traces may carry signals between the transducer control circuits 204 and the transducers 210" (Stigall: [0030]). Based on these features, the "signal-to-noise ratio associated with the IVUS imaging signals and, therefore, the overall quality of the IVUS image, may be improved" (Stigall: [0002]).

	The combination of Proudian and Stigall is not being relied on for teaching: 
wherein the support member further includes an opening extending through a wall of the support member such that the opening is in communication with the lumen, wherein the opening is disposed between a proximal end and a distal end of the support member, and wherein the opening configured to receive the communication cable.

However, in a similar invention in the same field of endeavor, Baker teaches "medical devices and, more particularly, to a catheter assembly and method for use in applications such as ultrasonic imaging and percutaneous transluminal coronary angioplasty (PTCA)" (Baker: Col. 1, lines 6-9) in which a "catheter, the treatment device, and the transducer are all constructed as individual modular units which can be assembled together as desired to form the assembly" (Baker: Abstract), and further teaches: 
wherein the support member ([The catheter shaft 16 represents the claimed support member.]) further includes an opening extending through a wall of the support member ("distal end portion 21 of catheter shaft 16 is tapered, with guide wire lumen 17 and fluid lumen 18 opening through the distal end of the shaft, and cable lumen 19 opening through the tapered side wall" Baker: Col. 3, lines 10-13; [Baker’s Fig. 1, the left-hand (distal) side of which is included below for reference, shows the cable lumen 19 and cable 22 extending through an opening in the tapered side wall of catheter shaft 16 (which represents the support member).]) such that the opening is in communication with the lumen ("catheter can be connected to a conventional device such as a tri-arm adapter (not shown) which provides communication between the three lumens and devices associated therewith" Baker: Col. 3, lines 4-7; [As described in the Claim Interpretation section, the claimed lumen is being interpreted as the volume of space contained within outer surface 410 of support member 400. Thus, since the cable 22 runs through the opening in the tapered side wall and proceeds into the section of cable lumen 19 that is within the volume of space contained within the side wall of the catheter shaft, the opening which the cable 22 runs through is in communication with the lumen, or the volume of space contained within the side wall of the catheter shaft.]), wherein the opening is disposed between a proximal end and a distal end of the support member ([Fig. 5 of Baker’s disclosure depicts this limitation. The left side of the figure shows the proximal end of the support member (catheter shaft 16), while the center/right side area of the figure shows the distal end of the support member (which tapers as the figure proceeds distally). The opening where the cable 22 and cable lumen 19 extend through the tapered side wall is thus disposed between the proximal end and the distal end of the support member.]), and wherein the opening configured to receive the communication cable ("multi-conductor cable 22 which extends through cable lumen 19 in the catheter" Baker: Col. 3, lines 26-28; "cable 22 which is threaded through the cable lumen in the shaft" Baker: Col. 4, lines 43-44).
Figs. 2 and 3 of Baker have also been included below, as these figures show cross-sectional views at various points along the catheter assembly. Fig. 2 depicts the cable lumen 19 within the lumen of the catheter shaft 16, which is proximal to the point where the cable 22 and cable lumen 19 are extended through the opening. Conversely, Fig. 3 depicts the cable 22 and cable lumen 19 on the exterior of the catheter shaft 16, at a point distal to where the cable lumen 19 and cable 22 have been extended through the opening. 

    PNG
    media_image3.png
    423
    678
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    303
    611
    media_image4.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus for imaging small cavities disclosed by Proudian, by including the modular imaging/treatment catheter assembly and method as taught by Baker. One of ordinary skill in the art would have been motivated to make this modification in order to "provide a catheter assembly and method of the above character in which the construction of the assembly is modular" (Baker: Col. 2, lines 27-29). Furthermore, one of ordinary skill in the art would also be motivated to make this modification because it can "provide important diagnostic information which is not available from other more conventional techniques such as x-ray angiography. This information includes the location, amount and composition of arteriosclerotic plaque, and enables physicians to identify lesion characteristics, select an optimum course of treatment, position therapeutic devices and promptly assess the results of treatment" (Baker: Col. 1, lines 20-27).

Regarding claim 2, the combination of Proudian, Stigall, and Baker discloses: 
The intraluminal imaging device of claim 1, as described above. 
	Proudian further discloses: 
wherein the first cross-sectional profile is circular ("cylindrically-shaped section 42b" Proudian: Col. 8, Fig. 6).

	Regarding claim 3, the combination of Proudian, Stigall, and Baker discloses: 
The intraluminal imaging device of claim 2, as described above. 
	Proudian further discloses: 
wherein the second cross-sectional profile is a geometrical shape including between four and twelve sides ("box-shaped section 42a" Proudian: Col. 8, Fig. 6).

Regarding claim 5, the combination of Proudian, Stigall, and Baker discloses: 
The intraluminal imaging device of claim 1, as described above. 
	The combination of Proudian and Stigall is not being relied on for teaching: 
	wherein a connection interface of the imaging assembly is mounted to an outer surface of the support member adjacent to the opening.
However, in a similar invention in the same field of endeavor, Baker teaches "medical devices and, more particularly, to a catheter assembly and method for use in applications such as ultrasonic imaging and percutaneous transluminal coronary angioplasty (PTCA)" (Baker: Col. 1, lines 6-9) in which a "catheter, the treatment device, and the transducer are all constructed as individual modular units which can be assembled together as desired to form the assembly" (Baker: Abstract), and further teaches: 
wherein a connection interface (“coupling sleeve 41”) of the imaging assembly (“imaging device 12”) is mounted to an outer surface ("proximal end portion 25 of marker tube 24 is connected to the distal end portion of catheter 11 by a coupling sleeve 41 which fits over the tapered end portion of the catheter shaft" Baker: Col. 4, lines 28-31) of the support member (“catheter shaft 16”) adjacent to the opening ([As shown in Fig. 5 of Baker, the coupling sleeve 41 is mounted to the outer surface of catheter shaft 16 and is adjacent to the opening through which the cable 22 exits the catheter shaft 16.]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus for imaging small cavities disclosed by Proudian, by including the modular imaging/treatment catheter assembly and method as taught by Baker. One of ordinary skill in the art would have been motivated to make this modification in order to "provide a catheter assembly and method of the above character in which the construction of the assembly is modular" (Baker: Col. 2, lines 27-29). Furthermore, one of ordinary skill in the art would also be motivated to make this modification because it can "provide important diagnostic information which is not available from other more conventional techniques such as x-ray angiography. This information includes the location, amount and composition of arteriosclerotic plaque, and enables physicians to identify lesion characteristics, select an optimum course of treatment, position therapeutic devices and promptly assess the results of treatment" (Baker: Col. 1, lines 20-27).

Regarding claim 6, the combination of Proudian, Stigall, and Baker discloses: 
The intraluminal imaging device of claim 5, as described above. 
	Stigall further discloses: 
	wherein the flexible circuit includes the connection interface ([In Fig. 2 of Stigall, the connection interface is shown to be the rectangular shaped area protruding from the bottom of flex circuit 206. An annotated version of Fig. 2 is included below, with an arrow indicating the connection interface.]).

    PNG
    media_image5.png
    518
    417
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus for imaging small cavities disclosed by Proudian, by including the intravascular ultrasound imaging system as taught by Stigall. One of ordinary skill in the art would have been motivated to make this modification because "there remains a need to improve and optimize the acoustic performance of solid-state IVUS imaging systems while managing the time and cost associated with manufacturing the same" (Stigall: [0006]). With specific regard to the flex circuit that is taught by Stigall, one of ordinary skill in the art would be motivated to make this modification of including a flex circuit because the "flex circuit 206 may provide structural support and may physically and electrically connect the transducer control circuits 204 to the respective transducers 210" (Stigall: [0029]) and "the flex circuit 206 may further include conductive electrical traces formed on the film layer. These conductive traces may carry signals between the transducer control circuits 204 and the transducers 210" (Stigall: [0030]). Based on these features, the "signal-to-noise ratio associated with the IVUS imaging signals and, therefore, the overall quality of the IVUS image, may be improved" (Stigall: [0002]).

Regarding claim 7, the combination of Proudian, Stigall, and Baker discloses: 
The intraluminal imaging device of claim 5, as described above. 
The combination of Proudian and Stigall is not being relied on for teaching: 
wherein the communication cable extending through the opening is electrically coupled to the connection interface of the imaging assembly.
However, in a similar invention in the same field of endeavor, Baker teaches "medical devices and, more particularly, to a catheter assembly and method for use in applications such as ultrasonic imaging and percutaneous transluminal coronary angioplasty (PTCA)" (Baker: Col. 1, lines 6-9) in which a "catheter, the treatment device, and the transducer are all constructed as individual modular units which can be assembled together as desired to form the assembly" (Baker: Abstract), and further teaches: 
wherein the communication cable extending through the opening is electrically coupled to the connection interface of the imaging assembly ("Connections to the transducer are made by a multi-conductor cable 22 which extends through cable lumen 19" Baker: Col. 3, lines 26-27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus for imaging small cavities disclosed by Proudian, by including the modular imaging/treatment catheter assembly and method as taught by Baker. One of ordinary skill in the art would have been motivated to make this modification in order to "provide a catheter assembly and method of the above character in which the construction of the assembly is modular" (Baker: Col. 2, lines 27-29). Furthermore, one of ordinary skill in the art would also be motivated to make this modification because it can "provide important diagnostic information which is not available from other more conventional techniques such as x-ray angiography. This information includes the location, amount and composition of arteriosclerotic plaque, and enables physicians to identify lesion characteristics, select an optimum course of treatment, position therapeutic devices and promptly assess the results of treatment" (Baker: Col. 1, lines 20-27).

	Claim 11 has been interpreted by the Examiner to be a product-by-process claim. Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (MPEP 2113). 
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." 
In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)

Accordingly, regarding product-by-process claim 11, it is only required for the prior art to disclose the product formed, which is the intraluminal imaging device. The combination of Proudian, Stigall, and Baker disclose the intraluminal imaging device of claim 1, as described above. 

Regarding claim 11, Proudian discloses: 
A method of forming an intraluminal imaging device ("in vivo imaging device for producing realtime images of small, moving or stationary cavities" Proudian: Col. 3, lines 44-46; [Since this claim is being interpreted to be a product-by-process claim, it is only required for the prior art to disclose the product formed, which is the intraluminal imaging device.]), comprising:
providing a support member ("body 42 of the probe assembly 24 has box-shaped and cylindrically-shaped sections 42a, 42b" Proudian: Col. 8, lines 18-20) defining a lumen ("a mating guide wire lumen 38 forming the central bore 40 in the probe assembly as best seen in FIG. 5" Proudian: Col. 8, lines 48-50; [The central bore 40, and the guide wire lumen 38 that forms the central bore, represent the lumen; Fig. 5 shows the central bore 40 extending through the body 42 (which represents the support member).]) and comprising 
a proximal section with a first cross-sectional profile ("box-shaped section 42a" Proudian: Col. 8, Fig. 6) 
and a distal section with a second cross-sectional profile ("cylindrically-shaped section 42b" Proudian: Col. 8, Fig. 6),
wherein the first cross-sectional profile is different than the second cross-sectional profile ("Diameter of cylindrical section 42b--1.5 millimeters; width of one side of box-shaped section 42a--3/4 millimeter" Proudian: Col. 8, lines 26-28; [The fact that the two sections, 42a and 42b, have distinctly different cross-sectional profile shapes, as shown in Fig. 6, means that the two cross-sectional profiles are different.]);
coupling a distal portion of a flexible elongate member configured for positioning within a vessel of a patient to the proximal section of the support member ("catheter is telescopically fitted over a mating guide wire lumen 38" Proudian: Col. 8, lines 47-49; [Proudian's Fig. 6 depicts mating guide wire 38, which is a distal portion of the flexible elongate member, interfacing with section 42a, which is the proximal section of the support member.]);
coupling a proximal portion of an imaging assembly to the distal section of the support member ("piezoelectric polymer material comprising ring 44 must be supported, and the body 42 serves the purpose" Proudian: Col. 8, lines 9-11; [Proudian's Fig. 6 depicts piezoelectric material ring 44, which is the proximal portion of the imaging assembly, interfacing with section 42b, which is the distal section of the support member.]), 
wherein the imaging assembly ("glue holds the inner surface of the ring of material to the surface of the probe body 24. The ring 44 may be formed of the piezoelectric material as a cylinder or it may be a flat sheet that is rolled and joined at a seam" Proudian: Col. 9, lines 27-30) comprises [a structure resembling] a flex circuit ("cylindrical shape of the ring 44, however, the piezoelectric material must also be capable of being formed into a suitable shape of very small diameter (e.g., a cylinder of about 1.5mm. diameter). For example, the material may start as a flexible sheet" Proudian: Col. 7, lines 44-48; [Based on description of Proudian’s ‘ring 44’ throughout the disclosure, one of ordinary skill in the art would recognize that the continuous ring 44 of piezoelectric material, which may start as a flexible sheet and be rolled into a cylinder, can be used to represent the claimed flex circuit.]), wherein the flex circuit comprises a plurality of ultrasound transducers (“transducer elements XD1-XD64”), a plurality of integrated circuits (“integrated circuit chips 54”), and a plurality of conductive traces (“conductive traces 46”) establishing communication between the plurality of ultrasound transducer elements and the plurality of integrated circuits ("traces 46 defining the transducer elements and connections for the onboard integrated circuit chips 54" Proudian: Col. 9, lines 39-41; "Each chip 54 as illustrated in FIG. 11 has 16 channels 60 associated with 16 of the 64 transducer elements XD1 -XD64 defined by the ring 44 of piezoelectric material and the conductive traces 46" Proudian: Col. 11, lines 42-45); and
coupling a communication cable to the imaging assembly ("transmission cable connecting the integrated circuitry to the processing and imaging unit" Proudian: Col. 3, lines 63-65), wherein the communication cable is different than the plurality of conductive traces ([As shown in Fig. 6, the cable 28 is different than the plurality of traces 46.]). 

    PNG
    media_image1.png
    266
    468
    media_image1.png
    Greyscale


Proudian is not being relied on for teaching: 
	[the explicit teaching of the term] a flex circuit; 
wherein the support member further includes an opening extending through a wall of the support member such that the opening is in communication with the lumen, wherein the opening is disposed between a proximal end and a distal end of the support member, and wherein the opening configured to receive the communication cable.

However, in a similar invention in the same field of endeavor, Stigall teaches an intravascular ultrasound (IVUS) imaging system that includes an array of ultrasound transducers (Abstract) connected to a flex circuit and mounted on a structural uni-body made of a polymeric substance (Stigall: [0002]), and further teaches: 
wherein the imaging assembly ("ultrasound scanner assembly 110" Stigall: [0025]) comprises a flex circuit ("flex circuit 206" Stigall: [0030], Fig. 2; "IVUS imaging system may include an array of ultrasound transducers that are connected to a flex circuit" Stigall: [0002]), wherein the flex circuit comprises a plurality of ultrasound transducers ("scanner assembly 110 may include a transducer array 202 and transducer control circuits 204 (including controllers 204 a and 204 b) attached to a flex circuit 206. The transducer array 202 may include any number and type of ultrasound echo transducers 210" Stigall: [0026], Fig. 2), a plurality of integrated circuits ("scanner assembly 110 may include a transducer array 202 and transducer control circuits 204 (including controllers 204 a and 204 b) attached to a flex circuit 206" Stigall: [0026], Fig. 2), and a plurality of conductive traces ("flex circuit 206 may further include conductive electrical traces" Stigall: [0030], Fig. 2) establishing communication between the plurality of ultrasound transducer elements and the plurality of integrated circuits ("conductive traces may carry signals between the transducer control circuits 204 and the transducers 210" Stigall: [0030]); and 
coupling a communication cable to the imaging assembly ("IVUS device 102 may include the ultrasound scanner assembly 110 at a distal end of the device 102 and a cable 112 extending along the longitudinal body of the device 102. The cable 112 may terminate in a connector 114 at a proximal end of the device 102" Stigall: [0025], Fig. 1), wherein the communication cable is different than the plurality of conductive traces ([As shown in Fig. 2, the cable 112 is a different structure than the plurality of conductive traces 210.]). 

    PNG
    media_image5.png
    518
    417
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus for imaging small cavities disclosed by Proudian, by including the intravascular ultrasound imaging system as taught by Stigall. One of ordinary skill in the art would have been motivated to make this modification because "there remains a need to improve and optimize the acoustic performance of solid-state IVUS imaging systems while managing the time and cost associated with manufacturing the same" (Stigall: [0006]). With specific regard to the flex circuit that is taught by Stigall, one of ordinary skill in the art would be motivated to make this modification of including a flex circuit because the "flex circuit 206 may provide structural support and may physically and electrically connect the transducer control circuits 204 to the respective transducers 210" (Stigall: [0029]) and "the flex circuit 206 may further include conductive electrical traces formed on the film layer. These conductive traces may carry signals between the transducer control circuits 204 and the transducers 210" (Stigall: [0030]). Based on these features, the "signal-to-noise ratio associated with the IVUS imaging signals and, therefore, the overall quality of the IVUS image, may be improved" (Stigall: [0002]).

	The combination of Proudian and Stigall is not being relied on for teaching: 
wherein the support member further includes an opening extending through a wall of the support member such that the opening is in communication with the lumen, wherein the opening is disposed between a proximal end and a distal end of the support member, and wherein the opening configured to receive the communication cable.

However, in a similar invention in the same field of endeavor, Baker teaches "medical devices and, more particularly, to a catheter assembly and method for use in applications such as ultrasonic imaging and percutaneous transluminal coronary angioplasty (PTCA)" (Baker: Col. 1, lines 6-9) in which a "catheter, the treatment device, and the transducer are all constructed as individual modular units which can be assembled together as desired to form the assembly" (Baker: Abstract), and further teaches: 
wherein the support member ([The catheter shaft 16 represents the claimed support member.]) further includes an opening extending through a wall of the support member ("distal end portion 21 of catheter shaft 16 is tapered, with guide wire lumen 17 and fluid lumen 18 opening through the distal end of the shaft, and cable lumen 19 opening through the tapered side wall" Baker: Col. 3, lines 10-13; [Baker’s Fig. 1, the left-hand (distal) side of which is included below for reference, shows the cable lumen 19 and cable 22 extending through an opening in the tapered side wall of catheter shaft 16 (which represents the support member).]) such that the opening is in communication with the lumen ("catheter can be connected to a conventional device such as a tri-arm adapter (not shown) which provides communication between the three lumens and devices associated therewith" Baker: Col. 3, lines 4-7; [As described in the Claim Interpretation section, the claimed lumen is being interpreted as the volume of space contained within outer surface 410 of support member 400. Thus, since the cable 22 runs through the opening in the tapered side wall and proceeds into the section of cable lumen 19 that is within the volume of space contained within the side wall of the catheter shaft, the opening which the cable 22 runs through is in communication with the lumen, or the volume of space contained within the side wall of the catheter shaft.]), wherein the opening is disposed between a proximal end and a distal end of the support member ([Fig. 5 of Baker’s disclosure depicts this limitation. The left side of the figure shows the proximal end of the support member (catheter shaft 16), while the center/right side area of the figure shows the distal end of the support member (which tapers as the figure proceeds distally). The opening where the cable 22 and cable lumen 19 extend through the tapered side wall is thus disposed between the proximal end and the distal end of the support member.]), and wherein the opening configured to receive the communication cable ("multi-conductor cable 22 which extends through cable lumen 19 in the catheter" Baker: Col. 3, lines 26-28; "cable 22 which is threaded through the cable lumen in the shaft" Baker: Col. 4, lines 43-44).
Figs. 2 and 3 of Baker have also been included below, as these figures show cross-sectional views at various points along the catheter assembly. Fig. 2 depicts the cable lumen 19 within the lumen of the catheter shaft 16, which is proximal to the point where the cable 22 and cable lumen 19 are extended through the opening. Conversely, Fig. 3 depicts the cable 22 and cable lumen 19 on the exterior of the catheter shaft 16, at a point distal to where the cable lumen 19 and cable 22 have been extended through the opening. 

    PNG
    media_image3.png
    423
    678
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    303
    611
    media_image4.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus for imaging small cavities disclosed by Proudian, by including the modular imaging/treatment catheter assembly and method as taught by Baker. One of ordinary skill in the art would have been motivated to make this modification in order to "provide a catheter assembly and method of the above character in which the construction of the assembly is modular" (Baker: Col. 2, lines 27-29). Furthermore, one of ordinary skill in the art would also be motivated to make this modification because it can "provide important diagnostic information which is not available from other more conventional techniques such as x-ray angiography. This information includes the location, amount and composition of arteriosclerotic plaque, and enables physicians to identify lesion characteristics, select an optimum course of treatment, position therapeutic devices and promptly assess the results of treatment" (Baker: Col. 1, lines 20-27).

Regarding claim 12, the combination of Proudian, Stigall, and Baker discloses: 
The method of claim 11, as described above. 
	Proudian further discloses: 
wherein the first cross-sectional profile is circular ("cylindrically-shaped section 42b" Proudian: Col. 8, Fig. 6).

	Regarding claim 13, the combination of Proudian, Stigall, and Baker discloses: 
The method of claim 12, as described above. 
	Proudian further discloses: 
wherein the second cross-sectional profile is a geometrical shape including between four and twelve sides ("box-shaped section 42a" Proudian: Col. 8, Fig. 6).

Regarding claim 15, the combination of Proudian, Stigall, and Baker discloses: 
The method of claim 11, as described above. 

	The combination of Proudian and Stigall is not being relied on for teaching: 
	further comprising mounting a connection interface of the imaging assembly to an outer surface of the support member adjacent the opening. 
However, in a similar invention in the same field of endeavor, Baker teaches "medical devices and, more particularly, to a catheter assembly and method for use in applications such as ultrasonic imaging and percutaneous transluminal coronary angioplasty (PTCA)" (Baker: Col. 1, lines 6-9) in which a "catheter, the treatment device, and the transducer are all constructed as individual modular units which can be assembled together as desired to form the assembly" (Baker: Abstract), and further teaches: 
further comprising mounting a connection interface (“coupling sleeve 41”) of the imaging assembly (“imaging device 12”) to an outer surface ("proximal end portion 25 of marker tube 24 is connected to the distal end portion of catheter 11 by a coupling sleeve 41 which fits over the tapered end portion of the catheter shaft" Baker: Col. 4, lines 28-31) of the support member (“catheter shaft 16”) adjacent the opening ([As shown in Fig. 5 of Baker, the coupling sleeve 41 is mounted to the outer surface of catheter shaft 16 and is adjacent to the opening through which the cable 22 exits the catheter shaft 16.]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus for imaging small cavities disclosed by Proudian, by including the modular imaging/treatment catheter assembly and method as taught by Baker. One of ordinary skill in the art would have been motivated to make this modification in order to "provide a catheter assembly and method of the above character in which the construction of the assembly is modular" (Baker: Col. 2, lines 27-29). Furthermore, one of ordinary skill in the art would also be motivated to make this modification because it can "provide important diagnostic information which is not available from other more conventional techniques such as x-ray angiography. This information includes the location, amount and composition of arteriosclerotic plaque, and enables physicians to identify lesion characteristics, select an optimum course of treatment, position therapeutic devices and promptly assess the results of treatment" (Baker: Col. 1, lines 20-27).

Regarding claim 16, the combination of Proudian, Stigall, and Baker discloses: 
The method of claim 15, as described above. 
The combination of Proudian and Stigall is not being relied on for teaching: 
further comprising electrically coupling the communication cable to the connection interface of the imaging assembly. 
However, in a similar invention in the same field of endeavor, Baker teaches "medical devices and, more particularly, to a catheter assembly and method for use in applications such as ultrasonic imaging and percutaneous transluminal coronary angioplasty (PTCA)" (Baker: Col. 1, lines 6-9) in which a "catheter, the treatment device, and the transducer are all constructed as individual modular units which can be assembled together as desired to form the assembly" (Baker: Abstract), and further teaches: 
further comprising electrically coupling the communication cable to the connection interface of the imaging assembly ("Connections to the transducer are made by a multi-conductor cable 22 which extends through cable lumen 19" Baker: Col. 3, lines 26-27). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus for imaging small cavities disclosed by Proudian, by including the modular imaging/treatment catheter assembly and method as taught by Baker. One of ordinary skill in the art would have been motivated to make this modification in order to "provide a catheter assembly and method of the above character in which the construction of the assembly is modular" (Baker: Col. 2, lines 27-29). Furthermore, one of ordinary skill in the art would also be motivated to make this modification because it can "provide important diagnostic information which is not available from other more conventional techniques such as x-ray angiography. This information includes the location, amount and composition of arteriosclerotic plaque, and enables physicians to identify lesion characteristics, select an optimum course of treatment, position therapeutic devices and promptly assess the results of treatment" (Baker: Col. 1, lines 20-27).


Claims 8-9 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Proudian in view of Stigall and Baker as applied to claims 1 and 11, respectively, above, further in view of Nita et al. (US 5417672 A, hereinafter "Nita").

Regarding claim 8, the combination of Proudian, Stigall, and Baker discloses: 
The intraluminal imaging device of claim 1, as described above. 
In addition, each of Proudian, Stigall, and Baker disclose an adhesive for fixedly securing components of the imaging device ("a film of an epoxy glue holds the inner surface of the ring of material to the surface of the probe body 24" Proudian: Col. 9; "any type of a conductive adhesive, such as epoxy" Stigall: [0007]; "an adhesive" Baker: Col. 4). 
	The combination of Proudian, Stigall, and Baker is not being relied on for teaching: 
within the lumen fixedly secures the imaging assembly to the support member. 
However, in a similar invention in the same field of endeavor, Nita teaches "medical devices and more particularly to a device and method for attaching an ultrasound catheter to an ultrasound transducer" (Nita: Col. 1), and further teaches: 
within the lumen fixedly secures the imaging assembly ("body 42 of the ultrasound transducer 12" Nita: Figs. 1-5; [The body 42 of the ultrasound transducer 12, combined together, represent the imaging assembly.]) to the support member (“collar 50 is slideably disposed around the neck 40 of the ultrasound transducer 12” Nita: Figs. 4-6; [The collar 50 represents the claimed support member, and thus the inside of the collar 50 represents the claimed lumen.]). 
As shown in Nita’s Figs. 3-5, the neck 40 and body 42 of the ultrasound transducer 12 (claimed imaging assembly) are being fixedly secured within the lumen of the collar 50 (claimed support member). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus for imaging small cavities disclosed by Proudian, by including the connector for coupling an ultrasound transducer to an ultrasound catheter as taught by Nita. One of ordinary skill in the art would have been motivated to make this modification because "it would be beneficial to provide a means for mitigating the occurrence of ultrasound transmission member breakage by reducing mechanical stress applied to the proximal end of the ultrasound transmission member during operation" (Nita: Col. 2). 

Regarding claim 9, the combination of Proudian, Stigall, Baker, and Nita discloses: 
The intraluminal imaging device of claim 8, as described above. 
The combination of Proudian, Stigall, and Baker is not being relied on for teaching: 
wherein a connection interface of the imaging assembly is positioned within the lumen.
However, in a similar invention in the same field of endeavor, Nita teaches "medical devices and more particularly to a device and method for attaching an ultrasound catheter to an ultrasound transducer" (Nita: Col. 1), and further teaches: 
wherein a connection interface ("neck 40 having a reduced diameter as compared to the body 42 of the ultrasound transducer 12" Nita: Figs. 3-5) of the imaging assembly is positioned within the lumen ([Figs. 4-5 show the neck 40 (representing the connection interface) being positioned within the lumen of the collar 50, which represents the lumen of the support member.]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus for imaging small cavities disclosed by Proudian, by including the connector for coupling an ultrasound transducer to an ultrasound catheter as taught by Nita. One of ordinary skill in the art would have been motivated to make this modification because "it would be beneficial to provide a means for mitigating the occurrence of ultrasound transmission member breakage by reducing mechanical stress applied to the proximal end of the ultrasound transmission member during operation" (Nita: Col. 2). 

Regarding claim 17, the combination of Proudian, Stigall, and Baker discloses: 
The method of claim 11, as described above. 
In addition, each of Proudian, Stigall, and Baker disclose an adhesive for fixedly securing components of the imaging device ("a film of an epoxy glue holds the inner surface of the ring of material to the surface of the probe body 24" Proudian: Col. 9; "any type of a conductive adhesive, such as epoxy" Stigall: [0007]; "an adhesive" Baker: Col. 4). 
	The combination of Proudian, Stigall, and Baker is not being relied on for teaching: 
within a lumen of the support member to fixedly secure the imaging assembly to the support member. 
However, in a similar invention in the same field of endeavor, Nita teaches "medical devices and more particularly to a device and method for attaching an ultrasound catheter to an ultrasound transducer" (Nita: Col. 1), and further teaches: 
within a lumen of the support member to fixedly secure the imaging assembly ("body 42 of the ultrasound transducer 12" Nita: Figs. 1-5; [The body 42 of the ultrasound transducer 12, combined together, represent the imaging assembly.]) to the support member (“collar 50 is slideably disposed around the neck 40 of the ultrasound transducer 12” Nita: Figs. 4-6; [The collar 50 represents the claimed support member, and thus the inside of the collar 50 represents the claimed lumen.]). 
As shown in Nita’s Figs. 3-5, the neck 40 and body 42 of the ultrasound transducer 12 (claimed imaging assembly) are being fixedly secured within the lumen of the collar 50 (claimed support member). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus for imaging small cavities disclosed by Proudian, by including the connector for coupling an ultrasound transducer to an ultrasound catheter as taught by Nita. One of ordinary skill in the art would have been motivated to make this modification because "it would be beneficial to provide a means for mitigating the occurrence of ultrasound transmission member breakage by reducing mechanical stress applied to the proximal end of the ultrasound transmission member during operation" (Nita: Col. 2). 

Regarding claim 18, the combination of Proudian, Stigall, Baker, and Nita discloses: 
The method of claim 17, as described above. 
The combination of Proudian, Stigall, and Baker is not being relied on for teaching: 
further comprising positioning a connection interface of the imaging assembly within the lumen.
However, in a similar invention in the same field of endeavor, Nita teaches "medical devices and more particularly to a device and method for attaching an ultrasound catheter to an ultrasound transducer" (Nita: Col. 1), and further teaches: 
further comprising positioning a connection interface ("neck 40 having a reduced diameter as compared to the body 42 of the ultrasound transducer 12" Nita: Figs. 3-5) of the imaging assembly within the lumen ([Figs. 4-5 show the neck 40 (representing the connection interface) being positioned within the lumen of the collar 50, which represents the lumen of the support member.]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus for imaging small cavities disclosed by Proudian, by including the connector for coupling an ultrasound transducer to an ultrasound catheter as taught by Nita. One of ordinary skill in the art would have been motivated to make this modification because "it would be beneficial to provide a means for mitigating the occurrence of ultrasound transmission member breakage by reducing mechanical stress applied to the proximal end of the ultrasound transmission member during operation" (Nita: Col. 2). 

Regarding claim 19, the combination of Proudian, Stigall, Baker, and Nita discloses: 
The method of claim 18, as described above. 
Stigall further teaches: 
wherein the connection interface is electrically coupled to the communication cable. 

    PNG
    media_image5.png
    518
    417
    media_image5.png
    Greyscale

	As shown in Stigall’s Fig. 2 above, the connection interface (an arrow is included to indicate the connection interface) is electrically coupled to the communication cable (“cable 112”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus for imaging small cavities disclosed by Proudian, by including the intravascular ultrasound imaging system as taught by Stigall. One of ordinary skill in the art would have been motivated to make this modification because "there remains a need to improve and optimize the acoustic performance of solid-state IVUS imaging systems while managing the time and cost associated with manufacturing the same" (Stigall: [0006]). With specific regard to the flex circuit that is taught by Stigall, one of ordinary skill in the art would be motivated to make this modification of including a flex circuit because the "flex circuit 206 may provide structural support and may physically and electrically connect the transducer control circuits 204 to the respective transducers 210" (Stigall: [0029]) and "the flex circuit 206 may further include conductive electrical traces formed on the film layer. These conductive traces may carry signals between the transducer control circuits 204 and the transducers 210" (Stigall: [0030]). Based on these features, the "signal-to-noise ratio associated with the IVUS imaging signals and, therefore, the overall quality of the IVUS image, may be improved" (Stigall: [0002]).
	The combination of Proudian and Stigall is not being relied on for teaching: 
	wherein the communication cable extends at least partially through the lumen.
However, in a similar invention in the same field of endeavor, Baker teaches "medical devices and, more particularly, to a catheter assembly and method for use in applications such as ultrasonic imaging and percutaneous transluminal coronary angioplasty (PTCA)" (Baker: Col. 1, lines 6-9) in which a "catheter, the treatment device, and the transducer are all constructed as individual modular units which can be assembled together as desired to form the assembly" (Baker: Abstract), and further teaches: 
wherein the communication cable extends at least partially through the lumen ([Both Figs. 1 and 5 of Baker show the cable 22 and cable lumen 19 extend at least partially through the lumen of the support member, which is represented by the space within catheter shaft 16. The cable 22 and cable lumen 19 being within the catheter shaft 16 reads on the communication cable extending at least partially through the lumen.]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus for imaging small cavities disclosed by Proudian, by including the modular imaging/treatment catheter assembly and method as taught by Baker. One of ordinary skill in the art would have been motivated to make this modification in order to "provide a catheter assembly and method of the above character in which the construction of the assembly is modular" (Baker: Col. 2, lines 27-29). Furthermore, one of ordinary skill in the art would also be motivated to make this modification because it can "provide important diagnostic information which is not available from other more conventional techniques such as x-ray angiography. This information includes the location, amount and composition of arteriosclerotic plaque, and enables physicians to identify lesion characteristics, select an optimum course of treatment, position therapeutic devices and promptly assess the results of treatment" (Baker: Col. 1, lines 20-27).

Response to Arguments
Applicant provides the following remarks regarding Zhao: 

	With respect to Zhao as referenced in the Advisory Action dated 11/23/2021, Applicant submits that under 35 U.S.C. 102(b)(2)(C), Zhao does not qualify as prior art. Applicant submits that Zhao does not qualify as prior art under 102(a)(2) because Zhao and the claimed invention “not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person,” and further submits that Zhao cannot be used to support the 103 rejection. 

	In response, Examiner respectfully submits that Applicant’s arguments with respect to Zhao have been considered but are moot because the new ground of rejection does not rely on Zhao as applied in the Advisory Action for any teaching or matter specifically challenged in the argument. In other words, Applicant’s arguments with respect to Zhao are moot because Zhao is not relied on in the present Office Action for the rejection of any claims. 

Applicant provides the following remarks regarding Proudian and Stigall: 

	Applicant submits that without conceding that the rejection is proper and in the interest of furthering prosecution, Applicant has amended independent claims 1 and 11, and submits that claims 1-3, 5-13, and 15-19 are patentable over Proudian and Stigall. Applicant cites parts of MPEP 2142 and submits that in the present application, a prima facie case of obviousness cannot be factually supported, and further submits that when evaluating a claim for determining obviousness, all limitations of the claim must be evaluated. Applicant submits that in that regard, Proudian and Stigall, even when combined, do not disclose or suggest the limitations of independent claim 1. In particular, Applicant submits that Proudian and Stigall, alone or in combination, do not disclose or suggest "wherein the imaging assembly comprises a flex circuit, wherein the flex circuit comprises a plurality of ultrasound transducers, a plurality of integrated circuits, and a plurality of conductive traces establishing communication between the plurality of ultrasound transducer elements and the plurality of integrated circuits", "a communication cable coupled to the imaging assembly, wherein the communication cable is different than the plurality of conductive traces", "wherein the support member further includes an opening extending through a wall of the support member such that the opening is in communication with the lumen", and "wherein the opening configured to receive the communication cable." Applicant submits that accordingly, Proudian and Stigall, even when combined, do not disclose or suggest all of the features of amended independent claim 1, and a prima facie case of obviousness has therefore not been established with respect to claim 1. 

	In response, Examiner respectfully submits that in view of the amendments to independent claim 1 as filed on 12/02/2021, a new ground of rejection is made under 35 U.S.C. 103 over Proudian in view of Stigall and Baker. Examiner further respectfully submits that the limitations of independent claim 1 are disclosed or suggested by the combination of Proudian, Stigall, and Baker, as described above in the present Office Action. With respect to the specific claimed features recited in the remarks directly above, the rejections of these features will be reiterated below. 
	Examiner respectfully submits that Proudian discloses wherein the imaging assembly ("glue holds the inner surface of the ring of material to the surface of the probe body 24. The ring 44 may be formed of the piezoelectric material as a cylinder or it may be a flat sheet that is rolled and joined at a seam" Proudian: Col. 9, lines 27-30) comprises a flex circuit ("cylindrical shape of the ring 44, however, the piezoelectric material must also be capable of being formed into a suitable shape of very small diameter (e.g., a cylinder of about 1.5mm. diameter). For example, the material may start as a flexible sheet" Proudian: Col. 7, lines 44-48; [Based on description of Proudian’s ‘ring 44’ throughout the disclosure, one of ordinary skill in the art would recognize that the continuous ring 44 of piezoelectric material, which may start as a flexible sheet and be rolled into a cylinder, can be used to represent the claimed flex circuit.]), wherein the flex circuit comprises a plurality of ultrasound transducers (“transducer elements XD1-XD64”), a plurality of integrated circuits (“integrated circuit chips 54”), and a plurality of conductive traces (“conductive traces 46”) establishing communication between the plurality of ultrasound transducer elements and the plurality of integrated circuits ("traces 46 defining the transducer elements and connections for the onboard integrated circuit chips 54" Proudian: Col. 9, lines 39-41; "Each chip 54 as illustrated in FIG. 11 has 16 channels 60 associated with 16 of the 64 transducer elements XD1 -XD64 defined by the ring 44 of piezoelectric material and the conductive traces 46" Proudian: Col. 11, lines 42-45); and a communication cable coupled to the imaging assembly ("transmission cable connecting the integrated circuitry to the processing and imaging unit" Proudian: Col. 3, lines 63-65), wherein the communication cable is different than the plurality of conductive traces ([As shown in Fig. 6, the cable 28 is different than the plurality of traces 46.]). 
	Based on the description of Proudian’s ring 44 throughout the disclosure, one of ordinary skill in the art would recognize that the continuous ring 44 of piezoelectrical material, which may start as a flexible sheet and be rolled into a cylinder, can be used to represent the claimed flex circuit. However, Proudian does not explicitly recite the term “flex circuit,” and is thus not being relied on for teaching the flex circuit as claimed. 
However, in a similar invention in the same field of endeavor, Stigall teaches an intravascular ultrasound (IVUS) imaging system that includes an array of ultrasound transducers (Abstract) connected to a flex circuit and mounted on a structural uni-body made of a polymeric substance (Stigall: [0002]), and further teaches wherein the imaging assembly ("ultrasound scanner assembly 110" Stigall: [0025]) comprises a flex circuit ("flex circuit 206" Stigall: [0030], Fig. 2; "IVUS imaging system may include an array of ultrasound transducers that are connected to a flex circuit" Stigall: [0002]), wherein the flex circuit comprises a plurality of ultrasound transducers ("scanner assembly 110 may include a transducer array 202 and transducer control circuits 204 (including controllers 204 a and 204 b) attached to a flex circuit 206. The transducer array 202 may include any number and type of ultrasound echo transducers 210" Stigall: [0026], Fig. 2), a plurality of integrated circuits ("scanner assembly 110 may include a transducer array 202 and transducer control circuits 204 (including controllers 204 a and 204 b) attached to a flex circuit 206" Stigall: [0026], Fig. 2), and a plurality of conductive traces ("flex circuit 206 may further include conductive electrical traces" Stigall: [0030], Fig. 2) establishing communication between the plurality of ultrasound transducer elements and the plurality of integrated circuits ("conductive traces may carry signals between the transducer control circuits 204 and the transducers 210" Stigall: [0030]); and a communication cable coupled to the imaging assembly ("IVUS device 102 may include the ultrasound scanner assembly 110 at a distal end of the device 102 and a cable 112 extending along the longitudinal body of the device 102. The cable 112 may terminate in a connector 114 at a proximal end of the device 102" Stigall: [0025], Fig. 1), wherein the communication cable is different than the plurality of conductive traces ([As shown in Fig. 2, the cable 112 is a different structure than the plurality of conductive traces 210.]). 
The combination of Proudian and Stigall is not being relied on for teaching: 
wherein the support member further includes an opening extending through a wall of the support member such that the opening is in communication with the lumen, …, and wherein the opening configured to receive the communication cable.
However, in a similar invention in the same field of endeavor, Baker teaches "medical devices and, more particularly, to a catheter assembly and method for use in applications such as ultrasonic imaging and percutaneous transluminal coronary angioplasty (PTCA)" (Baker: Col. 1, lines 6-9) in which a "catheter, the treatment device, and the transducer are all constructed as individual modular units which can be assembled together as desired to form the assembly" (Baker: Abstract), and further teaches wherein the support member ([The catheter shaft 16 represents the claimed support member.]) further includes an opening extending through a wall of the support member ("distal end portion 21 of catheter shaft 16 is tapered, with guide wire lumen 17 and fluid lumen 18 opening through the distal end of the shaft, and cable lumen 19 opening through the tapered side wall" Baker: Col. 3, lines 10-13; [Baker’s Fig. 1, the left-hand (distal) side of which is included below for reference, shows the cable lumen 19 and cable 22 extending through an opening in the tapered side wall of catheter shaft 16 (which represents the support member).]) such that the opening is in communication with the lumen ("catheter can be connected to a conventional device such as a tri-arm adapter (not shown) which provides communication between the three lumens and devices associated therewith" Baker: Col. 3, lines 4-7; [As described in the Claim Interpretation section, the claimed lumen is being interpreted as the volume of space contained within outer surface 410 of support member 400. Thus, since the cable 22 runs through the opening in the tapered side wall and proceeds into the section of cable lumen 19 that is within the volume of space contained within the side wall of the catheter shaft, the opening which the cable 22 runs through is in communication with the lumen, or the volume of space contained within the side wall of the catheter shaft.]), wherein the opening is disposed between a proximal end and a distal end of the support member ([Fig. 5 of Baker’s disclosure depicts this limitation. The left side of the figure shows the proximal end of the support member (catheter shaft 16), while the center/right side area of the figure shows the distal end of the support member (which tapers as the figure proceeds distally). The opening where the cable 22 and cable lumen 19 extend through the tapered side wall is thus disposed between the proximal end and the distal end of the support member.]), and wherein the opening configured to receive the communication cable ("multi-conductor cable 22 which extends through cable lumen 19 in the catheter" Baker: Col. 3, lines 26-28; "cable 22 which is threaded through the cable lumen in the shaft" Baker: Col. 4, lines 43-44).
	Thus, as described above, the combination of Proudian, Stigall, and Baker teach each and every limitation of independent claim 1 as currently amended. 

Applicant provides the following remarks regarding the product-by-process interpretation: 

	Applicant traverses the product-by-process interpretation with respect to independent claim 11, and submits that in order for a claim to be a product-by-process claim, the claim must be directed to a device, apparatus, manufacture, or composition of matter. Applicant further submits that MPEP 2173.05(p) states: “A claim to a device, apparatus, manufacture, or composition of matter may contain a reference to the process in which it is intended to be used without being objectionable under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, so long as it is clear that the claim is directed to the product and not the process.” Applicant submits that thus, a claim directed to a method cannot be a product-by-process claim. Applicant submits that claim 11 is directed to a “method of forming an intraluminal imaging device” and includes method steps reciting how different components are joined together to form the intraluminal imaging device. Applicant submits that claim 11 is not directed to a device, apparatus, manufacture, or composition of matter, as required for a product-by-process claim, and thus, claim 11 should be interpreted as a method claim, not a product-by-process claim. 

	In response, Examiner respectfully submits that Applicant's arguments with respect to the product-by-process interpretation of claim 11 have been fully considered but they are not persuasive. Examiner respectfully submits that the section of the MPEP cited by Applicant (MPEP 2173.05(p)) is directed to the discussion of specific topics with respect to issues under 35 U.S.C. 112(b). In particular, the paragraph cited explicitly states that “A claim to a device, apparatus, manufacture, or composition of matter may contain a reference to the process in which it is intended to be used without being objectionable under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, so long as it is clear that the claim is directed to the product and not the process.” In other words, this section of the MPEP establishes that a claim to a device, apparatus, manufacture, or composition of matter is able to contain a reference to the process without there being an indefiniteness issue under 35 U.S.C. 112(b). Thus, in response to this, Examiner respectfully submits that claim 11 was not rejected under 35 U.S.C. 112(b) for containing a reference to the process in which it is intended to be used. With further regard to the arguments for independent claim 11, Examiner directs attention to MPEP 2113. 

Applicant provides the following remarks regarding claim 11: 

	Applicant submits that claim 11 recites features similar to those recited in claim 1, and for at least these reasons, Proudian and Stigall, even when combined, do not disclose or suggest all of the features of amended independent claim 11, and submits that a prime facie case of obviousness has not been established with respect to claim 11. 

	In response, Examiner respectfully submits that the response to arguments provided above with respect to independent claim 1 apply similarly to the features of independent claim 11, and further submits that the rejection of independent claim 11 is provided in full detail in the 35 U.S.C. 103 rejection section of the present Office Action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHMOND J VAN WINTER whose telephone number is (571)272-6720. The examiner can normally be reached Monday - Thursday and Alternate Fridays - 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.V.W./Examiner, Art Unit 3793     

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793